Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Applicant’s arguments filed on 05/02/2022 have been fully considered, and are persuasive. Therefore, claims 1-20 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A substrate support assembly comprising: an electrode embedded within the electrostatic chuck body between the heater and the substrate support surface, wherein the substrate support assembly is characterized by a leakage current through the electrostatic chuck body of less than or about 4 mA at a temperature of greater than or about 500 °C and a voltage of greater than or about 600 V as recited in claim 1.
A substrate support assembly comprising: an electrode embedded within the electrostatic chuck body between the heater and the substrate support surface, wherein the electrode is maintained a distance of at least about 3 mm from the substrate support surface within the electrostatic chuck body, and wherein the substrate support assembly is characterized by a leakage current through the electrostatic chuck body of less than or about 4 mA at a temperature of greater than or about 540 °C and a voltage of greater than or about 660 V as recited in claim 12.
A substrate support assembly comprising: an electrode embedded within the electrostatic chuck body between the heater and the substrate support surface, wherein the electrode is maintained a distance of at least about 5 mm from the substrate support surface within the electrostatic chuck body, and wherein the substrate support assembly is characterized by a leakage current through the electrostatic chuck body of less than or about 4 mA at a temperature of greater than or about 550 °C and a voltage of greater than or about 650 V as recited in claim 20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836